337 F.2d 856
Aaron ROSENZWEIG, also known as Aaron Rosensweig, doing business as Central Packing Company, Appellant,v.UNITED STATES of America, Appellee.
No. 19289.
United States Court of Appeals Ninth Circuit.
November 4, 1964.
Rehearing Denied December 17, 1964.

Appeal from the United States District Court for the Southern District of California Central Division; E. Avery Crary, Judge.
Joseph Henry Wolf, Los Angeles, Cal., for appellant.
Francis C. Whelan, U. S. Atty., Donald A. Fareed, Asst. U. S. Atty., Chief, Civil Section, Stanley M. Lintz, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and ELY, Circuit Judges, and PENCE, District Judge.
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the Southern District of California, Central Division, and was argued by counsel.


2
On consideration whereof it is ordered and adjudged by this Court that the judgment of the District Court appealed from in this cause be, and it is hereby, affirmed.